DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-11, 13, 15-20, 22, and 24-27 have been considered but are moot in view of the new ground(s) of rejection set forth.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-8, 10-11, 13, 15-16, 18-19, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US (2020/0288438) in view of Takeda et al. US (2020/0059332), and further in view of Beale et al. US (2020/0022149).   

Regarding Claim 1, Takeda discloses a method for transmitting k repetitions of a transmission, (see Para’s [0010] i.e., UL grant-free repeated transmission performed by UE, [0039] i.e., According to the repeated transmission of the UL data, the UE is assumed to repeatedly transmit the UL data a given number of times (e.g., K) in a transport block (TB) unit, [0053] i.e., The UL grant-free transmission parameters may include at least one of the following parameters: the number of times of repetition (K) of UL grant-free transmission & [0071-0072] i.e., According to UL grant-free transmission in step S103, the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

the k repetitions including an initial instance of the transmission, (see Fig. 4 & Para’s [0008] i.e., transmission of UL data is started includes an initial instance of the transmission, [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0160] i.e., Each transmission/reception section 203 performs UL grant-free repeated transmission according to the number of times of repetition K includes an initial instance of the transmission, [0190-0196] i.e., Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols in the time-domain…1 mini slot is referred to as a TTI). 
 
the method comprising: sending a first repetition of the k repetitions of the transmission over a physical uplink shared channel (PUSCH), (see Figures 2 & 4, Para’s [0029] i.e., UL data is sent over PUSCH, [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH: Physical Uplink shared Channel)…User data are conveyed on the PUSCH, [0145] i.e., uplink data signal transmitted over PUSCH, & [0159-0160] i.e., UL grant-free repeated transmission for transmitting UL data). 

starting from a first symbol within a first slot (see Para’s [0004] i.e., uplink communication is performed by using a subframe, [0035] i.e., intra-slot frequency hopping…time resources used for UL grant-free transmission, [0053-0054] i.e., time and/or frequency resources of the UL grant-free transmission may be indicated by slot indices or symbol indices, [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols in the time-domain…1 mini slot is referred to as a TTI).  

and using a first set of frequency resources; (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, [0053-0054] i.e., time and/or frequency resources)

and sending, following the first repetition of the transmission (see Fig. 4 & Para’s [0071-0072]), a second repetition of the k repetitions over the PUSCH (see Figures 2 & 4 includes a second repetition following the first repetition for the repeated transmission, Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted (i.e., includes a “second repetition”) according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

starting from a second symbol within the first slot (see Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols (i.e., includes a “second symbol”) in the time-domain…1 mini slot is referred to as a TTI).  

and using a second set of frequency resources, (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, [0053-0054] i.e., time and/or frequency resources). 

The first repetition and the second repetition being separate repetitions of the same transmission, (see Fig. 4 & Para’s [0070-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4).

While Takeda (‘438)  discloses transmitting the first repetition and the second repetition of the K repetitions over a PUSCH channel (see Fig.’s 2 & 4, Para’s [0070-0073] [0123], [0126], & [0145]) using a first set of frequency resources which may be different from a used second set of frequency resources according to using an intra-slot frequency hopping transmission configuration for the repeated transmission, (see Fig. 2 i.e., UL Grant-Free transmission resources & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, & [0053-0054] i.e., time and/or frequency resources), Takeda (‘438) does not explicitly disclose the claim limitations of the second set of frequency resources different from the first set of frequency resources. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0059332).

Takeda (‘332) discloses a second set of frequency resources different from a first set of frequency resources used for repeated transmissions (see Fig. 6A i.e., in the first UL-Only Slot…4OS (i.e., “first repetition”) may be a first set of frequency resources different from a second set of frequency resources 3OS (i.e., “second repetition”) used for repeated transmission & Para [0100] i.e., Also, Fig. 6A shows a case where frequency hopping (intra-slot frequency-hopping) is used in transmission in each slot (for example repeated transmission)). 

(Takeda (‘332) suggests when intra-slot frequency hopping is enabled for long PUCCHs, frequency diversity gain can be achieved in the time domain which results in improved transmission reliability, (see Fig. 6A & Para’s [0072], [0089], & [0100]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first repetition and second repetition of the K repetitions which use a first set of frequency resources and a second set of frequency resources according to intra-slot frequency hopping for the repeated transmission as disclosed in Takeda (‘438) to be transmitted according to the intra-slot frequency-hopping transmission configuration used for repeated transmission as disclosed in the teachings of Takeda (‘332) who discloses in the intra-slot frequency-hopping transmission a different set of frequency resources which are non-overlapping, are used for repetitions of the repeated transmission in an UL slot because the motivation lies in Takeda (‘332) that when intra-slot frequency hopping is enabled, frequency diversity gain can be achieved in the time domain for achieving improved transmission reliability.     

While the combination of Takeda (‘438) in view Takeda (‘332) discloses a starting RB of the transmission over the PUSCH for sending the repetitions (Takeda ‘438 & Para’s [0054] i.e., time and/or frequency resources may be indicate by PRB indices, [0121], [0123], [0126] i.e., PUSCH data transmission, [0145] i.e., PUSCH, [0160] i.e., radio resources (time and/or frequency resources) are allocated for the repeated transmission, & [0198-0200] i.e., Resource blocks (RBs) are resource allocation units of the time-domain and the frequency-domain), the combination of Takeda (‘438) in view Takeda (‘332) does not disclose the claim feature of wherein a repetition starting resource block (RB) for sending an n-th repetition of the k repetitions is based on whether n is even or odd. However the claim feature would be rendered obvious in view of Beale et al. US (2020/0022149).   

Beale discloses wherein a repetition starting resource block (RB) (see Fig. 6 i.e., 16 PRB for REP 0 or 8PRB for REP1 may each be a repetition starting resource block (RB) for a specific repetition) for sending an n-th repetition of the k repetitions is based on whether n is even or odd (see Fig. 6 i.e., PRBs of a certain repetitive transmission REP #X which may be an “odd” numbered repetition are mapped directly after those of the preceding repetitive transmission REP #X-1 which may be an “even” numbered repetition & Para [0082] i.e., This figure shows that the PRBs (i.e., “repetition starting resource block”) of a certain repetitive transmission REP #X (i.e.,  “X” may be an “odd” numbered repetition where X=“n”) are mapped directly after those of the preceding repetitive transmission REP #X-1 (i.e., “X-1” may be an “even” numbered repetition where X=“n”) in the frequency domain. As an example, a first repetitive transmission REP0 (i.e., X=“n” where REP 0 is an “even” numbered repetition) in the subframe is immediately followed (in frequency order) by a first portion of a second repetitive transmission REP1 (i.e., X=“n” where REP 1 is an “odd” numbered repetition) in the same subframe). 

and based on a starting RB of the transmission over PUSCH (see Para’s [0003-0006] i.e., LTE includes scheduling resources in PUSCH, [0082] i.e., PRBs assigned to the repetitions, & [0093] i.e., such predetermined mapping may alternatively or additionally be applied to repetitions in the uplink (i.e., “uplink” transmission is over PUSCH))

(Beale suggests when the number of PRBs assigned to the UE per repetition is relatively large, compared to the overall number of PRBs assigned to the UE in the frequency domain, the PRBs assigned to the repetitions may be mapped to physical resources such that the allocated bandwidth is optimally used, (see Fig. 6 & Para [0082])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the starting resource blocks for sending an n-th repetition of the k repetitions of the repeated transmission over PUSCH as disclosed in Takeda (‘438)  in view Takeda (‘332) to be based on whether n is even or odd as disclosed in teachings of Beale who discloses a mapping of starting PRBs to a certain repetitive transmission which are assigned to the UE because the motivation lies in Beale that the PRBs assigned to the repetitions may be mapped to physical resources such that the allocated bandwidth is optimally used. 

Regarding Claim 5, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the method of claim 1, further comprising sending a third repetition of the k repetitions over the PUSCH (Takeda (‘438), see Para’s [0039] & [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4 (i.e., includes a “third repetition”)) by: determining that the third repetition cannot be completely transmitted within the first slot (Takeda (‘438), see Para’s [0035] i.e., Furthermore, time resources used for UL grant-free transmission may be temporarily contiguously configured or may be temporarily non-contiguously (discontinuously) configured (i.e., non-contiguously configuration suggests that the “third repetition” cannot be transmitted within the first slot), [0074], & [0080-0081]); and sending the third repetition in a second slot following the first slot, (Takeda (‘438), see Para [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190] i.e., the subframe may include one or a plurality of slots & [0192] i.e., 1 subframe may be referred to as a TTI. Therefore it is possible for the “third repetition” to be allocated and transmitted in a second slot of a subframe following the first slot).  

Regarding Claim 6, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the method of claim 5, wherein the third repetition (Takeda (‘438), see Para’s [0039] & [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4 (i.e., includes a “third repetition”) is sent starting from a first symbol in the second slot (Takeda (‘438), see Para’s [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190] i.e., the subframe may include one or a plurality of slots, [0191] i.e., the slot (i.e., may include a “second slot”) may include one or a plurality of symbols & [0192] i.e., 1 subframe may be referred to as a TTI),   

Regarding Claim 7, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the method of claim 5, wherein the third repetition is sent following a predefined time gap following the second repetition, (Takeda (‘438), see Para [0074] i.e., Furthermore, a time interval is provided between the repetitions #1 to #4)
 
Regarding Claim 8, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the method of claim 1, further comprising sending a third repetition of the k repetitions over the PUSCH (Takeda (‘438), see Para’s [0039], [0070-0073], [0123], & [0126]) by: sending the third repetition over the PUSCH following the second repetition (Takeda (‘438), see Para’s [0039] & [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4 (i.e., includes a “third repetition”)), and starting from a third symbol within the first slot (Takeda (‘438), see Para’s [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols (i.e., includes a “third symbol”) in the time-domain…1 mini slot is referred to as a TTI), 

wherein a portion of the third repetition is sent within a second slot following the first slot, (Takeda (‘438), see Para [0035] i.e., time resources used for UL grant-free transmission may be temporarily contiguously configured, [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI” & [0190] i.e., the subframe may include one or a plurality of slots & [0192] i.e., 1 subframe may be referred to as a TTI (i.e., may include a “second slot”)).   

Regarding Claim 10, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the method of claim 1, further comprising receiving, from a base station (Takeda (‘438), see Fig. 8 i.e., base station 11), a control signal indicating a repetition format to be used for transmitting the k repetitions (Takeda (‘438), see Para’s [0051-0053], [0067] i.e., DCI & [0106] i.e., each repetition may have a different redundancy version (RV)), wherein the first repetition and the second repetition are sent using the first set of frequency resources and the second set of frequency resources (Takeda (‘438), see Fig. 2 & Para’s [0035] & [0053-0054]), in accordance with the indicated repetition format,  (Takeda (‘438), see Para’s [0053], [0067], & [0106] i.e., each repetition may have a different redundancy version (RV)); or receiving a control signal indicating a repetition parameter for indicating whether the first and second repetitions are to be transmitted within a same slot.  

Regarding Claim 11, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the method of claim 10, wherein the control signal includes an indicator of a predefined repetition format (Takeda (‘438), see Para [0053], [0067], [0071], & [0106]), the method further comprising: determining the repetition format to use, by looking up the indicator in a look-up table, (Takeda (‘438), see Para’s [0052-0053], [0205], & [0225]).   

Regarding Claim 13, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the method of claim 12, wherein resource mapping type B is used (Takeda (‘438), see Para’s [0093-0099]), according to a configuration parameter (Takeda (‘438), see Para [0053]), the method further comprising: transmitting the first and second repetition in accordance with the repetition parameter, (Takeda (‘438), see Para’s [0053] i.e., UL grant-free transmission parameters may include  repetition (k) of UL-grant free transmission & Para’s [0070-0073]) or wherein resource mapping type A is used, according to a configuration parameter, the method further comprising: when the repetition parameter indicates that the first and second repetitions are to be transmitted within the same slot, ignoring the repetition parameter and transmitting the first and second repetitions in different slots.

Regarding Claim 15, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the method of claim 10, further comprising: when the indicated repetition format is in conflict with another repetition format indication (Takeda (‘438), see Para [0106] i.e., RV may be switched during the subsequent repetitions which avoids conflicting RV repetitions), selecting one of conflicting indicators to take priority, (Takeda (‘438), see Para [0106] i.e., preferable Redundancy version RV for the repetition may be selected).   

Regarding Claim 16, Takeda discloses an apparatus (see Fig.’s 11 & 13 & Para’s [0155] & [0177]) comprising: a transmitter for sending transmission over a physical uplink shared channel (PUSCH) (see Fig. 11 i.e., transmission/receiving section 203, Fig. 13, 1004 & Para’s [0155] & [0185] & Para’s [0029] i.e., UL data is sent over PUSCH, [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH: Physical Uplink shared Channel)…User data are conveyed on the PUSCH, [0145] i.e., uplink data signal transmitted over PUSCH, & [0159-0160] i.e., UL grant-free repeated transmission for transmitting UL data). 

and a processing unit coupled to the transmitter (see Fig. 11 i.e., baseband signal processing section 204, Fig. 13 i.e., processor 1001 & Para’s [0155] & [0179-0182]), the processing unit being configured to execute instructions (see Para’s [0179-0182] i.e., program codes) to cause the apparatus (see Fig.’s 11 & 13)  to transmit k repetitions of the transmission over the PUSCH, (see Para’s [0010] i.e., UL grant-free repeated transmission performed by UE, [0039] i.e., According to the repeated transmission of the UL data, the UE is assumed to repeatedly transmit the UL data a given number of times (e.g., K) in a transport block (TB) unit, [0053] i.e., The UL grant-free transmission parameters may include at least one of the following parameters: the number of times of repetition (K) of UL grant-free transmission & [0071-0072] i.e., According to UL grant-free transmission in step S103, the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

the k repetitions including an initial instance of the transmission, (see Fig. 4 & Para’s [0008] i.e., transmission of UL data is started includes an initial instance of the transmission, [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0160] i.e., Each transmission/reception section 203 performs UL grant-free repeated transmission according to the number of times of repetition K includes an initial instance of the transmission, [0190-0196] i.e., Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols in the time-domain…1 mini slot is referred to as a TTI).  

by sending a first repetition of the k repetitions over the PUSCH, (see Figures 2 & 4, Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

starting from a first symbol within a first slot (see Para’s [0004] i.e., uplink communication is performed by using a subframe, [0035] i.e., intra-slot frequency hopping…time resources used for UL grant-free transmission, [0053-0054] i.e., time and/or frequency resources of the UL grant-free transmission may be indicated by slot indices or symbol indices, [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols in the time-domain…1 mini slot is referred to as a TTI).  

and using a first set of frequency resources; (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, [0053-0054] i.e., time and/or frequency resources)

and sending, following the first repetition of the transmission (see Fig. 4 & Para’s [0071-0072]), a second repetition of the k repetitions over the PUSCH (see Figures 2 & 4 includes a second repetition following the first repetition for the repeated transmission, Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted (i.e., includes a “second repetition”) according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

starting from a second symbol within the first slot (see Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols (i.e., includes a “second symbol”) in the time-domain…1 mini slot is referred to as a TTI).  

and using a second set of frequency resources, (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, [0053-0054] i.e., time and/or frequency resources). 

The first repetition and the second repetition being separate repetitions of the same transmission, (see Fig. 4 & Para’s [0070-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4).

While Takeda (‘438) discloses transmitting the first repetition and the second repetition of the K repetitions over a PUSCH channel (see Fig.’s 2 & 4, Para’s [0070-0073] [0123],[0126] & [0145]) using a first set of frequency resources which may be different from a used second set of frequency resources according to using an intra-slot frequency hopping transmission configuration for the repeated transmission, (see Fig. 2 i.e., UL Grant-Free transmission resources & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, & [0053-0054] i.e., time and/or frequency resources), Takeda (‘438) does not explicitly disclose the claim limitations of the second set of frequency resources different from the first set of frequency resources. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0059332).

Takeda (‘332) discloses a second set of frequency resources different from a first set of frequency resources used for repeated transmissions (see Fig. 6A i.e., in the first UL-Only Slot…4OS (i.e., “first repetition”) may be a first set of frequency resources different from a second set of frequency resources 3OS (i.e., “second repetition”) used for repeated transmission & Para [0100] i.e., Also, Fig. 6A shows a case where frequency hopping (intra-slot frequency-hopping) is used in transmission in each slot (for example repeated transmission)). 

(Takeda (‘332) suggests when intra-slot frequency hopping is enabled for long PUCCHs, frequency diversity gain can be achieved in the time domain which results in improved transmission reliability, (see Fig. 6A & Para’s [0072], [0089], & [0100]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first repetition and second repetition of the K repetitions which use a first set of frequency resources and a second set of frequency resources according to intra-slot frequency hopping for the repeated transmission as disclosed in Takeda (‘438) to be transmitted according to the intra-slot frequency-hopping transmission configuration used for repeated transmission as disclosed in the teachings of Takeda (‘332) who discloses in the intra-slot frequency-hopping transmission a different set of frequency resources which are non-overlapping, are used for repetitions of the repeated transmission in an UL slot because the motivation lies in Takeda (‘332)  that when intra-slot frequency hopping is enabled, frequency diversity gain can be achieved in the time domain for achieving improved transmission reliability.     

While the combination of Takeda (‘438) in view Takeda (‘332) discloses a starting RB of the transmission over the PUSCH for sending the repetitions (Takeda ‘438 & Para’s [0054] i.e., time and/or frequency resources may be indicate by PRB indices, [0121], [0123], [0126] i.e., PUSCH data transmission, [0145] i.e., PUSCH, [0160] i.e., radio resources (time and/or frequency resources) are allocated for the repeated transmission, & [0198-0200] i.e., Resource blocks (RBs) are resource allocation units of the time-domain and the frequency-domain), the combination of Takeda (‘438) in view Takeda (‘332) does not disclose the claim feature of wherein a repetition starting resource block (RB) for sending an n-th repetition of the k repetitions is based on whether n is even or odd. However the claim feature would be rendered obvious in view of Beale et al. US (2020/0022149).   

Beale discloses wherein a repetition starting resource block (RB) (see Fig. 6 i.e., 16 PRB for REP 0 or 8PRB for REP1 may each be a repetition starting resource block (RB) for a specific repetition) for sending an n-th repetition of the k repetitions is based on whether n is even or odd (see Fig. 6 i.e., PRBs of a certain repetitive transmission REP #X which may be an “odd” numbered repetition are mapped directly after those of the preceding repetitive transmission REP #X-1 which may be an “even” numbered repetition & Para [0082] i.e., This figure shows that the PRBs (i.e., “repetition starting resource block”) of a certain repetitive transmission REP #X (i.e.,  “X” may be an “odd” numbered repetition where X=“n”) are mapped directly after those of the preceding repetitive transmission REP #X-1 (i.e., “X-1” may be an “even” numbered repetition where X=“n”) in the frequency domain. As an example, a first repetitive transmission REP0 (i.e., X=”n” where REP 0 is an “even” numbered repetition) in the subframe is immediately followed (in frequency order) by a first portion of a second repetitive transmission REP1 (i.e., X=“n” where REP 1 is an “odd” numbered repetition) in the same subframe). 

and based on a starting RB of the transmission over PUSCH (see Para’s [0003-0006] i.e., LTE includes scheduling resources in PUSCH, [0082] i.e., PRBs assigned to the repetitions, & [0093] i.e., such predetermined mapping may alternatively or additionally be applied to repetitions in the uplink (i.e., “uplink” transmission is over PUSCH))

(Beale suggests when the number of PRBs assigned to the UE per repetition is relatively large, compared to the overall number of PRBs assigned to the UE in the frequency domain, the PRBs assigned to the repetitions may be mapped to physical resources such that the allocated bandwidth is optimally used, (see Fig. 6 & Para [0082])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the starting resource blocks for sending an n-th repetition of the k repetitions of the repeated transmission over PUSCH as disclosed in Takeda (‘438)  in view Takeda (‘332) to be based on whether n is even or odd as disclosed in teachings of Beale who discloses a mapping of starting PRBs to a certain repetitive transmission which are assigned to the UE because the motivation lies in Beale that the PRBs assigned to the repetitions may be mapped to physical resources such that the allocated bandwidth is optimally used. 

Regarding Claim 18, the combination of Takeda (‘438) in view Takeda (‘332) discloses the apparatus of claim 16, wherein the processing unit is configured to execute instructions to further cause the apparatus to: send a third repetition of the k repetitions over the PUSCH (Takeda (‘438), see Para’s [0039] & [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4 (i.e., includes a “third repetition”)) by: determining that the third repetition cannot be completely transmitted within the first slot (Takeda (‘438), see Para’s [0035] i.e., Furthermore, time resources used for UL grant-free transmission may be temporarily contiguously configured or may be temporarily non-contiguously (discontinuously) configured (i.e., non-contiguously configuration suggests that the “third repetition” cannot be transmitted within the first slot), [0074], & [0080-0081]); and sending the third repetition in a second slot following the first slot, (Takeda (‘438), see Para [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190] i.e., the subframe may include one or a plurality of slots & [0192] i.e., 1 subframe may be referred to as a TTI. Therefore it is possible for the “third repetition” to be allocated and transmitted in a second slot of a subframe following the first slot).  

Regarding Claim 19, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the apparatus of claim 16, wherein the processing unit is configured to execute instructions to further cause the apparatus to: send a third repetition of the k repetitions over the PUSCH (Takeda (‘438), see Para’s [0039], [0070-0073], [0123], & [0126]) by: sending the third repetition over the PUSCH, following the second repetition (Takeda (‘438), see Para’s [0039] & [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4 (i.e., includes a “third repetition”)), and starting from a third symbol within the first slot (Takeda (‘438), see Para’s [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols (i.e., includes a “third symbol”) in the time-domain…1 mini slot is referred to as a TTI), 

wherein a portion of the third repetition is sent within a second slot following the first slot, (Takeda (‘438), see Para [0035] i.e., time resources used for UL grant-free transmission may be temporarily contiguously configured, [0072] i.e., Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI” & [0190] i.e., the subframe may include one or a plurality of slots & [0192] i.e., 1 subframe may be referred to as a TTI (i.e., may include a “second slot”)).   
 
Regarding Claim 22, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the apparatus of claim 16, wherein the processing unit is configured to execute instructions to further cause the apparatus to: receive, from a base station (Takeda (‘438),, see Fig. 8 i.e., base station 11), a control signal indicating a repetition format to be used for transmitting the k repetitions (Takeda (‘438),, see Para’s [0053], [0067] i.e., DCI & [0106] i.e., each repetition may have a different redundancy version (RV)), wherein the first repetition and the second repetition are sent using the first set of frequency resources and the second set of frequency resources (Takeda (‘438), see Para’s [0035] & [0053-0054]), in accordance with the indicated repetition format,  (Takeda (‘438), see Para’s [0053], [0067], & [0106] i.e., each repetition may have a different redundancy version (RV)).

and when the indicated repetition format is in conflict with another repetition format indication (Takeda (‘438),, see Para [0106] i.e., RV may be switched during the subsequent repetitions which avoids conflicting RV repetitions), selecting one of conflicting indicators to take priority, (Takeda (‘438),, see Para [0106] i.e., preferable Redundancy version RV for the repetition may be selected).   
Regarding Claim 24, Takeda discloses a non-transitory computer-readable medium having instructions stored thereon (see Para’s [0182-0184] i.e., the processor 1001 reads programs (program codes)…and executes various types of processing according to these programs…computer-readable recording medium) that, when executed by an apparatus (see Fig. 13 & Para [0178]), cause the apparatus to perform operations for transmitting k repetitions of a transmission, (see Para’s [0010] i.e., UL grant-free repeated transmission performed by UE, [0039] i.e., According to the repeated transmission of the UL data, the UE is assumed to repeatedly transmit the UL data a given number of times (e.g., K) in a transport block (TB) unit, [0053] i.e., The UL grant-free transmission parameters may include at least one of the following parameters: the number of times of repetition (K) of UL grant-free transmission & [0071-0072] i.e., According to UL grant-free transmission in step S103, the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

the k repetitions including an initial instance of the transmission, (see Fig. 4 & Para’s [0008] i.e., transmission of UL data is started includes an initial instance of the transmission, [0070-0073] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0160] i.e., Each transmission/reception section 203 performs UL grant-free repeated transmission according to the number of times of repetition K includes an initial instance of the transmission, [0190-0196] i.e., Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols in the time-domain…1 mini slot is referred to as a TTI), 

the operations comprising: sending a first repetition of the k repetitions of the transmission over a physical uplink shared channel (PUSCH), (see Figures 2 & 4, Para’s [0029] i.e., UL data is sent over PUSCH, [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH: Physical Uplink shared Channel)…User data are conveyed on the PUSCH, [0145] i.e., uplink data signal transmitted over PUSCH, & [0159-0160] i.e., UL grant-free repeated transmission for transmitting UL data). 

starting from a first symbol within a first slot (see Para’s [0004] i.e., uplink communication is performed by using a subframe, [0035] i.e., intra-slot frequency hopping…time resources used for UL grant-free transmission, [0053-0054] i.e., time and/or frequency resources of the UL grant-free transmission may be indicated by slot indices or symbol indices, [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols in the time-domain…1 mini slot is referred to as a TTI).  

and using a first set of frequency resources; (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, [0053-0054] i.e., time and/or frequency resources)

and sending, following the first repetition of the transmission (see Fig. 4 & Para’s [0071-0072]), a second repetition of the k repetitions over the PUSCH (see Figures 2 & 4 includes a second repetition following the first repetition for the repeated transmission, Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted (i.e., includes a “second repetition”) according to UL grant-free transmission of Repetitions (repletion indices) #1 to #4, [0123] i.e., PUSCH, [0126] i.e., The radio communication system 1 uses an uplink shared channel (PUSCH): Physical Uplink Shared Channel)…User data and higher layer control information are conveyed on the PUSCH, [0145] i.e., the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH)). 

starting from a second symbol within the first slot (see Para’s [0071-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL-grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4…Furthermore, one repeated transmission of the UL grant-free transmission that uses repetition will be referred to as “Repetition”. This may be referred to as a “TTI”, [0190-0196] i.e., Furthermore, the slot may include one or a plurality of symbols in the time-domain. Furthermore, the slot may include a plurality of mini slots. Each mini slot may include one or a plurality of symbols (i.e., includes a “second symbol”) in the time-domain…1 mini slot is referred to as a TTI).  

and using a second set of frequency resources, (see Fig. 2 & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, [0053-0054] i.e., time and/or frequency resources). 

The first repetition and the second repetition being separate repetitions of the same transmission, (see Fig. 4 & Para’s [0070-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4).

While Takeda (‘438)  discloses transmitting the first repetition and the second repetition of the K repetitions over a PUSCH channel (see Fig.’s 2 & 4, Para’s [0070-0073] [0123], [0126], & [0145]) using a first set of frequency resources which may be different from a used second set of frequency resources according to using an intra-slot frequency hopping transmission configuration for the repeated transmission, (see Fig. 2 i.e., UL Grant-Free transmission resources & Para’s [0035] i.e., frequency resources used for UL grant-free transmission may be applied inter-TTI frequency hopping, intra-TTI frequency hopping, inter-slot frequency hopping or intra-slot frequency hopping,  [0041] i.e., radio resources allocated to repeated transmission, & [0053-0054] i.e., time and/or frequency resources), Takeda (‘438) does not explicitly disclose the claim limitations of the second set of frequency resources different from the first set of frequency resources. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0059332).

Takeda (‘332) discloses a second set of frequency resources different from a first set of frequency resources used for repeated transmissions (see Fig. 6A i.e., in the first UL-Only Slot…4OS (i.e., “first repetition”) may be a first set of frequency resources different from a second set of frequency resources 3OS (i.e., “second repetition”) used for repeated transmission & Para [0100] i.e., Also, Fig. 6A shows a case where frequency hopping (intra-slot frequency-hopping) is used in transmission in each slot (for example repeated transmission)). 

(Takeda (‘332) suggests when intra-slot frequency hopping is enabled for long PUCCHs, frequency diversity gain can be achieved in the time domain which results in improved transmission reliability, (see Fig. 6A & Para’s [0072], [0089], & [0100]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first repetition and second repetition of the K repetitions which use a first set of frequency resources and a second set of frequency resources according to intra-slot frequency hopping for the repeated transmission as disclosed in Takeda (‘438) to be transmitted according to the intra-slot frequency-hopping transmission configuration used for repeated transmission as disclosed in the teachings of Takeda (‘332) who discloses in the intra-slot frequency-hopping transmission a different set of frequency resources which are non-overlapping, are used for repetitions of the repeated transmission in an UL slot because the motivation lies in Takeda (‘332) that when intra-slot frequency hopping is enabled, frequency diversity gain can be achieved in the time domain for achieving improved transmission reliability.     

While the combination of Takeda (‘438) in view Takeda (‘332) discloses a starting RB of the transmission over the PUSCH for sending the repetitions (Takeda ‘438 & Para’s [0054] i.e., time and/or frequency resources may be indicate by PRB indices, [0121], [0123], [0126] i.e., PUSCH data transmission, [0145] i.e., PUSCH, [0160] i.e., radio resources (time and/or frequency resources) are allocated for the repeated transmission, & [0198-0200] i.e., Resource blocks (RBs) are resource allocation units of the time-domain and the frequency-domain), the combination of Takeda (‘438) in view Takeda (‘332) does not disclose the claim feature of wherein a repetition starting resource block (RB) for sending an n-th repetition of the k repetitions is based on whether n is even or odd. However the claim feature would be rendered obvious in view of Beale et al. US (2020/0022149).   

Beale discloses wherein a repetition starting resource block (RB) (see Fig. 6 i.e., 16 PRB for REP 0 or 8PRB for REP1 may each be a repetition starting resource block (RB) for a specific repetition) for sending an n-th repetition of the k repetitions is based on whether n is even or odd (see Fig. 6 i.e., PRBs of a certain repetitive transmission REP #X which may be an “odd” numbered repetition are mapped directly after those of the preceding repetitive transmission REP #X-1 which may be an “even” numbered repetition & Para [0082] i.e., This figure shows that the PRBs (i.e., “repetition starting resource block”) of a certain repetitive transmission REP #X (i.e.,  “X” may be an “odd” numbered repetition where X=“n”) are mapped directly after those of the preceding repetitive transmission REP #X-1 (i.e., “X-1” may be an “even” numbered repetition where X=“n”) in the frequency domain. As an example, a first repetitive transmission REP0 (i.e., X=”n” where REP 0 is an “even” numbered repetition) in the subframe is immediately followed (in frequency order) by a first portion of a second repetitive transmission REP1 (i.e., X=“n” where REP 1 is an “odd” numbered repetition) in the same subframe). 

and based on a starting RB of the transmission over PUSCH (see Para’s [0003-0006] i.e., LTE includes scheduling resources in PUSCH, [0082] i.e., PRBs assigned to the repetitions, & [0093] i.e., such predetermined mapping may alternatively or additionally be applied to repetitions in the uplink (i.e., “uplink” transmission is over PUSCH))

(Beale suggests when the number of PRBs assigned to the UE per repetition is relatively large, compared to the overall number of PRBs assigned to the UE in the frequency domain, the PRBs assigned to the repetitions may be mapped to physical resources such that the allocated bandwidth is optimally used, (see Fig. 6 & Para [0082])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the starting resource blocks for sending an n-th repetition of the k repetitions of the repeated transmission over PUSCH as disclosed in Takeda (‘438)  in view Takeda (‘332) to be based on whether n is even or odd as disclosed in teachings of Beale who discloses a mapping of starting PRBs to a certain repetitive transmission which are assigned to the UE because the motivation lies in Beale that the PRBs assigned to the repetitions may be mapped to physical resources such that the allocated bandwidth is optimally used. 

Regarding Claim 25, the combination of Takeda (‘438)  in view Takeda (‘332) discloses the method of claim 1, but does not disclose the claim features of wherein the repetition starting RB is the starting RB of the transmission over the PUSCH when n is even, and wherein the repetition starting RB is based on a sum of the starting RB of the transmission over the PUSCH and a frequency offset in RBs between two frequency hops and based on a size of a bandwidth part in physical resource blocks (PRBs) when n is odd. However the claim feature would be rendered obvious in view of Beale et al. US (2020/0022149).

Beale discloses wherein the repetition starting RB (see Fig. 6 i.e., 16 PRB for REP0) is the starting RB of the transmission over the PUSCH when n is even, (see Fig. 6 i.e., REP 0 is an “even” numbered repetition on starting RB of 16 PRBs & Para [0082] i.e., PRBs assigned to the repetitions…This figure shows that the PRBs of a certain repetitive transmission REP #X are mapped directly after those of the preceding repetitive transmission REP #X-1 (i.e., X=”n” where REP) in the frequency domain. As an example, a first repetitive transmission REP0 in the first subframe is immediately followed (in frequency order) by a first portion of a second repetitive transmission REP1 in the subframe)

and wherein the repetition starting RB (see Fig. 6 i.e., remaining 8PRB for REP1) is based on a sum (see Fig. 6 i.e., starting RB of REP0 + 16 PRB offset) of the starting RB of the transmission over the PUSCH and a frequency offset in RBs between two frequency hops (see Fig. 6 i.e., 16 PRB offset between REP 0 and REP 1 which is between two frequency hops such as a frequency hop on starting RB of REP 0 and frequency hop on starting RB of REP 1 & Para [0082])
and based on a size of a bandwidth part in physical resource blocks (PRBs) (see Fig. 6 i.e., bandwidth part of 24 PRB & Para [0082] i.e., overall number of PRBs assigned to the UE in the frequency domain) when n is odd (see Fig. 6 i.e., REP1 is an “odd” numbered repetition & Para [0082] i.e., REP#X (i.e., X=“n”) which may be an “odd” numbered repetition are mapped directly after those of the preceding repetitive transmission REP#X-1 in the frequency domain…REP1 is an “odd” numbered repetition).

(Beale suggests when the number of PRBs assigned to the UE per repetition is relatively large, compared to the overall number of PRBs assigned to the UE in the frequency domain, the PRBs assigned to the repetitions may be mapped to physical resources such that the allocated bandwidth is optimally used, (see Fig. 6 & Para [0082])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the starting resource blocks for sending an n-th repetition of the k repetitions of the repeated transmission over PUSCH as disclosed in Takeda (‘438)  in view Takeda (‘332) to be based on whether n is even or odd as disclosed in teachings of Beale who discloses a mapping of starting PRBs to a certain repetitive transmission which are assigned to the UE because the motivation lies in Beale that the PRBs assigned to the repetitions may be mapped to physical resources such that the allocated bandwidth is optimally used. 

Regarding Claim 26, Takeda (‘438)  discloses the method of claim 1, but does not disclose the claim feature of wherein the first set of frequency resources and the second set of frequency resources are non-overlapping, However the claim feature would be rendered obvious in view Takeda (‘332).

Takeda (‘332) discloses wherein the first set of frequency resources and the second set of frequency resources are non-overlapping (see Fig. 6A i.e., in the first UL-Only Slot…the first set of frequency resources 4OS and the second set of frequency resources 3OS are non-overlapping in frequency & Para [0101] i.e., Also, Fig. 6A shows a case where frequency hopping (intra-slot frequency hopping) is used in transmission in each slot (for example repeated transmission)). 

(Takeda (‘332) suggests when intra-slot frequency hopping is enabled for long PUCCHs, frequency diversity gain can be achieved in the time domain which results in improved transmission reliability, (see Fig. 6A & Para’s [0072], [0089], & [0100]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first repetition and second repetition of the K repetitions which use a first set of frequency resources and a second set of frequency resources according to intra-slot frequency hopping for the repeated transmission as disclosed in Takeda (‘438) to be transmitted according to the intra-slot frequency-hopping transmission configuration used for repeated transmission as disclosed in the teachings of Takeda (‘332) who discloses in the intra-slot frequency-hopping transmission a different set of frequency resources which are non-overlapping, are used for repetitions of the repeated transmission in an UL slot because the motivation lies in Takeda (‘332) that when intra-slot frequency hopping is enabled, frequency diversity gain can be achieved in the time domain for achieving improved transmission reliability.     

Regarding Claim 27,  the combination of Takeda (‘438)  in view Takeda (‘332) discloses the method of claim 1, wherein the first repetition of the k repetitions is the same as or different from the initial instance of the transmission, (Takeda (‘438),  see Fig. 4 & Para’s [0070-0072] i.e., the UE performs repeated transmission based on the number of times of repetition (K) of UL grant-free transmission. In, for example, an example illustrated in Fig. 4, the number of times of repetition K is configured to 4. Thus, the same data is repeatedly transmitted according to UL grant-free transmission of Repetitions (repetition indices) #1 to #4).

3.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US (2020/0288438) in view of Takeda et al. US (2020/0059332), and further in view of Beale et al. US (2020/0022149) as applied to claims 1 and 16 above, and further in view of Murata et al. US (2006/0107165).

Regarding Claims 2 and 17, the combination of Takeda in view of Takeda, and further in view of Beale discloses the method and apparatus of claims 1 and 16, but does not disclose wherein at least the second repetition is rate matched or punctured to fit within the first slot. However the claim feature would be rendered obvious in view of Murata et al. US (2006/0107165).

Murata discloses wherein data bits are rate matched or punctured to fit within a first slot (see Para [0051] i.e., Rate matching unit 2 performs puncture or repetition processing or the like on specific bits to adjust a bit number that will fit into the first slot).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second repetition of the repeated transmission which is transmitted in the first slot as disclosed in Takeda in view of Takeda, and further in view of Beale to be rate matched or punctured to fit within the first slot based on the teachings of Murata who discloses wherein data bits are rate matched or punctured to fit within a first slot which results in the repetitions to be transmitted in a shorter amount of time for achieving reduced latency in the network system. 

4.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Takeda et al. US (2020/0288438) in view of Takeda et al. US (2020/0059332), and further in view of Beale et al. US (2020/0022149) as applied to claims 1 and 16 above, and further in view of Takeda et al. US (2020/0146029). 

Regarding Claims 9 and 20, the combination of Takeda in view of Takeda, and further in view of Beale discloses the method and apparatus of claims 1 and 16, wherein the first repetition is front-loaded with a reference signal and is sent over the first set of frequency resources (Takeda, see Para’s [0035] i.e., intra-slot frequency hopping, [0053-0054] i.e., reference signal parameter, [0086] i.e., SRS, [0126-0127] i.e., user data and higher layer control information are conveyed on the PUSCH, [0144-0145] i.e., uplink reference signal, & [0168]), and wherein a subsequent repetition of the k repetitions that is sent using the first set of frequency resources omits the reference signal, (Takeda, see Para’s [0035], & [0072-0073] i.e., the same data is repeatedly transmitted (i.e., subsequent repetitions may only include the data and omit the reference signal)). The combination of Takeda in view of Takeda, and further in view of Beale does not explicitly disclose the claim limitation of wherein a subsequent repetition of the k repetitions that is sent using the first set of frequency resources omits the reference signal. However the claim limitation would be rendered obvious in view of Takeda et al. US (2020/0146029).

Takeda discloses wherein a subsequent repetition of the k repetitions that is sent using the first set of frequency resources omits the reference signal (see Para’s [0027] i.e., UE repeats transmitting UL data a given number of times (for example, K times) in transport block (TB) units & [0067] i.e., Also, the repetition-related parameter may include information that triggers (commands)…reporting (for example, A-SRS transmission, etc.) in the resource used in the n-th transmission among K repeated transmissions (where n is less than or equal to K) (i.e., the subsequent K repeated transmissions will omit transmitting the reference signal)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the subsequent repetition of the k repetitions as disclosed in Takeda in view of Takeda, and further in view of Beale to omit transmitting the reference signal as disclosed in Takeda resulting in reduced network overhead in the network system.  

Conclusion       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461